Per Curiam:

The motion for leave to file the petition is granted. The petition for writ of certiorari to the Circuit Court of Appeals for the Second Circuit is granted. The order of that court of May 3,1943, denying for want of jurisdiction — which we construe to mean want of power to consider on the merits — the Government’s motion for leave to file a petition for a writ of prohibition and/or a writ of mandamus, is vacated on the authority of Ex *731parte United States, 287 U. S. 241, 248-9, Ex parte Peru, 318 U. S. 578, and Roche v. Evaporated Milk Assn., ante, p. 21. The cause is remanded to the Circuit Court of Appeals for further proceedings not inconsistent with this opinion. Other relief sought by the Government in its application to this Court is denied, without prejudice to an application to the Circuit Court of Appeals.
Solicitor General Fahy and Assistant Attorney General Shea for the United States.